DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claims 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-10 and 13-22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fusama (US20040078298) (hereinafter Fusama).
Regarding claim 1, Fusama discloses an item imaging system, comprising: 
an image capture area, comprising [0066-0078; imaging article of interest for purchase]. 
an outer structure [0066-0078; imaging area for article of interest for purchase].
at least one light [0102-0108; lighting for accurate display characteristics of article]. 
[0066-0084; camera attached to robot including the wrist of imaging robot]. 
a processor connected to the at least one camera, wherein the processor is configured with processor-executable instructions to perform [Figs. 4-16, 0066-0078; CRM for processing of recording and manipulation of articles of interest].
controlling the at least one camera to capture one or more images of an item in the image capture area [0076-0086; operational modes augmented by user including zoom, posture, distance and other manipulated characteristics].
Regarding claim 2, Fusama discloses wherein: the image capture area further comprises a turntable within the outer structure and connected to the processor and the processor is further configured with processor executable instructions to perform: rotating the turntable as the at least one camera captures the one or more images of the item [Figs. 4-16, 0066-0084; placing commercial product on turntable and imaging].
Regarding claim 3, Fusama discloses wherein: the image capture area further comprises: a raised barrier between the at least one light and an item placement portion of the image capture area, the raised barrier configured to screen the at least one light from the at at least one camera [Figs. 4-16, 0066-0084; placing commercial product on turntable and imaging including display housing and subsequent lights].
Regarding claim 4, Fusama discloses wherein the item comprises a vehicle [0073-0079; commercial product may be an automobile].
Regarding claim 5, Fusama discloses wherein: the at least one camera comprises a panoramic camera [0066-0073; various imaging modes including imaging entire periphery of article along a cylindrical plane].
Regarding claim 6, Fusama discloses wherein controlling the at least one camera to capture the one or images of the item comprises: controlling the panoramic camera to capture at least one image of the interior of the item [Figs. 4-16, 0070-0090; purchases operates the camera to select the position of the camera associated with the image data to be selected].
Regarding claim 7, Fusama discloses a method for generating a virtual display of an item, the method comprising: 
receiving a selection of an annotation of one or more of annotations of one or more images of the item displayed at a user's computing device [Figs. 4-16, 0070-0090; voice data that describes article is edited and included with imaging data].   
generating an animation transitioning between a first image of the one or more images of the item displaying the annotation and a second image of the one or more images of the item  [Figs. 4-16, 0070-0090; voce data that describes article is edited and included with imaging data].   
transition to displaying the selected annotation of the series of annotations of the images at the consumer's computing device  [Figs. 4-16, 0037-0044, 0070-0090; image information is edited and combined with other image data before display].  
coordinating displaying the animation at the user computing device, wherein: the animation comprises a zoom animation [0076-0086; operational modes augmented by user including zoom, posture, distance and other manipulated characteristics].
Regarding claim 8, Fusama discloses wherein the animation is generated using one or more Bezier curves [Figs. 4-16, 0078-0088; article is imaged along a virtual curved plane].
Regarding claim 9, Fusama discloses a system for generating a virtual display of an item, the system comprising:
one or more processors; and one or more non-transitory storage devices storing computing instructions configured to run on the one or more processors and perform [Figs. 4-16, 0066-0078; CRM for processing of recording and manipulation of articles of interest].
[Figs. 4-16, 0070-0090; voice data that describes article is edited and included with imaging data].   
generating an animation transitioning between a first image of the one or more images of the item displaying the annotation and a second image of the one or more images of the item [Figs. 4-16, 0070-0090; voce data that describes article is edited and included with imaging data].   
coordinating displaying the animation at the user computing device wherein [0076-0086; operational modes augmented by user including zoom, posture, distance and other manipulated characteristics].
the animation comprises a zoom animation [0076-0086; operational modes augmented by user including zoom, posture, distance and other manipulated characteristics].
Regarding claim 10, Fusama discloses wherein the animation is generated using one or more Bezier curves [Figs. 4-16, 0078-0088; article is imaged along a virtual curved plane].
Regarding claim 13, Fusama discloses a non-transitory processor readable medium having stored thereon processor- executable instructions configured to cause a processor to perform [Figs. 4-16, 0066-0078; CRM for processing of recording and manipulation of articles of interest].
receiving a selection of an annotation of one or more annotations of one or more images of the item displayed at a user computing device [Figs. 4-16, 0070-0090; voice data that describes article is edited and included with imaging data].   
generating an animation transitioning between a first image of the one or more images of the item displaying the annotation and a second image of the one or more images of the item [Figs. 4-16, 0070-0090; voce data that describes article is edited and included with imaging data].   
coordinating displaying the animation at the user computing device, wherein: the animation comprises a zoom animation [0076-0086; operational modes augmented by user including zoom, posture, distance and other manipulated characteristics].
	Regarding claim 14, Fusama discloses the non-transitory processor readable medium of claim 13, wherein the animation is generated using one or more Bezier curves [Figs. 4-16, 0078-0088; article is imaged along a virtual curved plane].
Regarding claim 15, Fusama discloses wherein the processor is further configured with processor executable instructions to perform: activating the at least one light in a predefined sequence while capturing the one or more images of the item [0102-0108; lighting for accurate display characteristics of article].
Regarding claim 16, Fusama discloses a method comprising:
providing an image capture area, comprising [0066-0078; imaging article of interest for purchase].  
an outer structure [0066-0078; imaging area for article of interest for purchase]. 
at least one light [0102-0108; lighting for accurate display characteristics of article].  
at least one camera coupled to a robotic arm [0066-0084; camera attached to robot including the wrist of imaging robot].  
controlling the at least one camera to capture one or more images of the item in the image capture area [0076-0086; operational modes augmented by user including zoom, posture, distance and other manipulated characteristics].
Regarding claim 17, Fusama discloses wherein: the image capture area further comprises a turntable within the outer structure and connected to the processor; and the method further comprises: rotating the turntable as the at least one camera captures the one or [Figs. 4-16, 0066-0084; placing commercial product on turntable and imaging].
Regarding claim 18, Fusama discloses wherein: the image capture area further comprises: USA.602756845.2/P5D9Attorney Docket No.: 1762719.000075 a raised barrier between the at least one light and an item placement portion of the image capture area, the raised barrier configured to screen the at least one light from the at least one camera [Figs. 4-16, 0066-0084; placing commercial product on turntable and imaging including display housing and subsequent lights].
Regarding claim 19, Fusama discloses wherein the item comprises a vehicle [0073-0079; commercial product may be an automobile].
Regarding claim 20, Fusama discloses wherein the at least one camera comprises a panoramic camera [0066-0073; various imaging modes including imaging entire periphery of article along a cylindrical plane].
Regarding claim 21, Fusama discloses wherein controlling the at least one camera to capture the one or more images of the item comprises controlling the panoramic camera to capture at least one image of the interior of the item [Figs. 4-16, 0070-0090; purchases operates the camera to select the position of the camera associated with the image data to be selected].
Regarding claim 22, Fusama discloses activating the at least one light in a predefined sequence while capturing the one or more images of the item [0102-0108; lighting for accurate display characteristics of article].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439.  The examiner can normally be reached on Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/TALHA M NAWAZ/            Primary Examiner, Art Unit 2483